[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 395 
George Brown, a resident of Dutchess county, was a bachelor. He made frequent visits to New York city to collect the rents of valuable real property which he owned. On these occasions, after having transacted his business, he indulged so liberally in drink as to be unable to take care of himself for days at a time. Friends and acquaintances looked him up, straightened him out and sent him home. Among these was a business acquaintance, Bartholomew McKeon, who had done plumbing work on Brown's property. As their acquaintanceship became more intimate, Brown employed McKeon to manage his properties and collect the rents, which arrangement continued until Brown's death in May, 1912. At the time of his death, Brown was seventy-two years of age.
Prior to 1897 Brown became a frequent visitor at the McKeon home in New York city, but his drunken and intoxicated condition was so objectionable that Mrs. *Page 396 
McKeon protested against his being brought to the house. Brown, it is alleged, thereupon talked with Mrs. McKeon and made an arrangement that if she would provide him permanently with a room in her home and board him and take care of him when he came to the city, he would leave her by his will $25,000.
Brown having died without keeping his promise, this action is brought to recover from his estate the $25,000 upon an express contract, the complaint also alleging the fair and reasonable value of the services performed by Mrs. McKeon as a basis for a recovery upon quantum meruit.
On the trial of the action the jury rendered a verdict for the defendants, and the judgment entered thereon has been affirmed on appeal to the Appellate Division, two justices dissenting.
We are asked to reverse this judgment because of the errors committed by the trial justice in his charge to the jury.
There is much evidence to show that Mr. Brown, after 1897, came to the home of the plaintiff nearly every month for a week or more and that he was there taken care of by the plaintiff and her servants and furnished with his meals. His condition from drink made him at times so filthy and helpless that for a period of seven years a man named William A. Johnson was employed by the plaintiff to take care of him and clean him up. The various services which were rendered by the plaintiff were testified to by the said Johnson, by Ellen Seay, a chambermaid and waitress with Mrs. McKeon for nine years, by Anna McCloskey, a visitor, and by Bartholomew McKeon, the plaintiff's husband. The latter and Anna McCloskey testified to the express promise to pay by will the $25,000 agreed upon for the services to be rendered, while the witnesses Sampson Friedlander, a lawyer, Oscar A. De Polo, a broker, Franklin L. Gilon, *Page 397 
an employee in the county clerk's office, Ellen Seay and Mary Moran all gave evidence of conversations with Brown wherein he related his arrangement with Mrs. McKeon to provide him with a room and board and stated that he had promised to compensate her well for her services. Although no witnesses were called by the defendants, yet the cross-examination of some of the plaintiff's witnesses left the case where the jury might have found for either party; that is, the result depended upon whether or not the jury believed the plaintiff's witnesses.
Under these circumstances, the instructions of the court to the jury should have been very clear and concise and should have left them in no doubt about the law. The justice said that claims of this kind are looked upon by the courts with suspicion; that every detail of the claim must be brought out and proven by a preponderance of the evidence; that a contract of this kind must be given in all particulars by absolutely disinterested witnesses and established by the clearest and most convincing evidence. These statements were incorrect.
In civil cases a plaintiff is never required to prove his case by more than a preponderance of evidence. This is as true of actions against an executor, founded on claims put forward for the first time after the death of the testator, as it is of other actions. (Lewis v. Merritt, 113 N.Y. 386.) No doubt in determining whether the preponderance exists, the triers of the facts must not forget that death has sealed the lips of the alleged promisor. They may reject evidence in such circumstances which might satisfy them if the promisor were living. They must cast in the balance the evidence offered upon the one side and the opportunities for disproof upon the other. They may, therefore, be properly instructed that to make out a preponderance, the evidence should be clear and convincing. (Roberge *Page 398 
v. Bonner, 185 N.Y. 265.) But all these instructions in last analysis are mere counsels of caution. The responsibility of determining whether the evidence is clear and convincing must ultimately rest upon the jury, subject, of course, to the power of the court to set aside their verdict. There is no rule of law that the claimant's contract must be in writing, or even that it must be made out in all substantial particulars by disinterested witnesses. Hamlin v. Stevens (177 N.Y. 39) is sometimes cited for such a rule, but mistakenly. There, the action was in equity for specific performance, and the trial judge found against the contract. The only question was whether evidence erroneously excluded would have changed the result. We held that even with the evidence admitted the result would have been the same. We reached that conclusion in the light of the accepted principles which guide courts of equity in decreeing specific performance. We said that oral declarations of an intention to bequeath one's estate to another ought not to be held sufficient basis for the finding of a contract unless corroborated in all substantial particulars by disinterested witnesses. In saying that we did not mean to lay down a rule of law. We gauged the significance of the excluded testimony by the tests and standards which commonly guide the judicial conscience. (Winston v. Winston, 165 N.Y. 553. ) In like manner, we have sometimes said that divorces ought not to be granted on the uncorroborated evidence of private detectives (Moller v. Moller, 115 N.Y. 466), but when a trial judge put before a jury as a rule of law this caution designed to guide the judicial conscience, we pronounced the ruling error. (Yates v. Yates, 211 N.Y. 163.)
In the instant case the jury might properly have been instructed that they could reject the testimony though uncontradicted unless they found it clear and convincing. They might even have been instructed that they could *Page 399 
in their discretion reject it if it was not corroborated in all substantial particulars by disinterested witnesses. But they could not properly be instructed that such corroboration was essential as a matter of law, or that the law, irrespective of the circumstances, viewed the claim with suspicion.
This action is not for specific performance but for a sum of money due on an alleged express contract for services rendered. It is also to recover upon quantum meruit for those services if rendered at the request of the deceased. The plaintiff could recover $25,000 by proving the express contract, or she could recover upon a quantum meruit when the special promise was not established but the evidence in fact showed a rendition of services under circumstances which implied an agreement to pay therefor. (Sturtevant v. Fiss, Doerr  Carroll Horse Co.,173 App. Div. 113.) Upon either of these propositions the plaintiff was bound to make out her case by a fair preponderance of evidence and by nothing more. (Southard v. Curley, 134 N.Y. 148;Roberge v. Bonner, supra; Lewis v. Merritt, 113 N.Y. 386. )
In his charge to the jury the justice said: "If you determine that Brown, when in an intoxicated condition, said that he would take care of the plaintiff in his will, she cannot recover and your verdict should be for the defendant." This was error for two reasons: First, there was no evidence of Brown's intoxication at the time of the promise; second, an intoxicated man may be able to make a contract, depending upon the effect of the intoxication upon his understanding and mental capacity.
While the justice left it to the jury to find upon quantummeruit, or, as he said, "to fix what would be a proper compensation to award her under the circumstances," he also charged "that there is absolutely no *Page 400 
evidence as to the value of the services rendered." This was not true as the witness De Polo had testified that the fair charge for the room that Mr. Brown occupied would be $10 or $12 weekly.
After the jury had been out awhile, they returned to the court with the following question: "They are all agreed that no contract existed, but nevertheless feel that some compensation is due to the plaintiff for the services rendered Brown. The question is, can the jury find a verdict in favor of the plaintiff for the services rendered notwithstanding the fact that they do not recognize the existence of an agreement or contract between Brown and Mrs. McKeon." The court answered: "In answer to your inquiry I want to say, gentlemen, that if you determine, as you say in this question, that there was no contract, why then your verdict must be for the defendants." All through his charge the justice had been speaking of the express contract to pay $25,000, and it is natural to suppose that when the jury returned and stated that they had agreed that no contract existed they referred to this express contract. They had been instructed in the following words upon the quantum meruit element in the case: "There is evidence that at times, covering a long period, decedent did remain in the home of the plaintiff, averaging from two and three days a week to as high as six times a week, and that such visits occurred sometimes monthly and sometimes twice a month. In view of the fact that there is no absolute testimony fixing the exact time and no testimony as to the value of such services, you have a right, if you determine that the plaintiff is entitled to a verdict, to fix what would be a proper compensation to award her under the circumstances. Being the sole judges of the facts, you are also the sole judges of what would be a proper compensation to award this plaintiff if you find that she *Page 401 
is entitled to a verdict." The judge does not speak of any contract, or implied contract, as a basis for the recovery onquantum meruit, and his answer to the question put by the jury leads one to the conclusion that they were misled into believing that the plaintiff could not recover under any circumstances if there were no express contract. It is true that a recovery uponquantum meruit is based upon a contract of employment, express or implied, but as this was not explained to the jury we can hardly imagine that they knew or appreciated this point. (Minuth v. Barnwell, 106 App. Div. 437, 442.)
Because of these substantial errors, the judgment appealed from must be reversed and a new trial ordered, costs to abide the event.
HISCOCK, Ch. J., COLLIN, CUDDEBACK, CARDOZO, POUND and ANDREWS, JJ., concur.
Judgment reversed, etc.